Title: Sartine to the American Commissioners, 1 October 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, October 1, 1778, in French: For certain reasons I am asking His Majesty to grant Mr. Fagan passports for three British ships to carry goods from France to England. I request you to grant him whatever documentation he needs for protection against privateers. The merchandise involved consists only of goods belonging to French persons.>
